Citation Nr: 0901423	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-08 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative disc disease of the thoracic and 
lumbar spine.

2.  Entitlement to an initial compensable evaluation for 
service-connected pigmentary change, fovea right eye.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a bilateral 
shoulder disability.

5. Entitlement to service connection for residuals of a 
concussion.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to July 
1964 and from June 1965 to June 1969, with subsequent periods 
of active and inactive duty for training.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2003, November 2005, and February 
2008 decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

The December 2003 rating decision granted service connection 
for degenerative joint disease of the thoracic and lumbar 
spine and assigned a 20 percent disability rating effective 
April 19, 2002.  The February 2008 Decision Review Officer 
(DRO) decision increased this rating from 20 percent to 40 
percent effective April 19, 2002.  The issue of entitlement 
to an initial rating in excess of 40 percent remains on 
appeal.

The December 2003 rating decision also denied service 
connection for a right eye injury.  The February 2008 DRO 
decision subsequently granted service connection for 
pigmentary change, fovea right eye, and assigned an effective 
date of April 19, 2002.  The veteran has appealed this 
disability rating.

The November 2005 rating decision denied service connection 
for residuals of a cervical spine injury, a bilateral 
shoulder injury, and residuals of a concussion.  Appeals have 
been perfected for each of these issues.

In September 2008, the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing was prepared and associated with 
the claims file.

The Board notes that the December 2003 rating decision also 
granted service connection for residuals of a right finger 
injury and assigned a 0 percent disability rating effective 
April 19, 2002.  This rating was increased to 10 percent in 
the February 2008 DRO decision, effective February 4, 2008.  
As this matter did not constitute full grants of the benefits 
sought, the matter of entitlement to higher disability 
ratings both before and after February 4, 2008, remained in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 
However, during the September 2008 hearing, the veteran 
submitted a signed statement withdrawing his claim of 
entitlement to an increased rating for residuals of a third 
right finger injury.  Thus, this matter is no longer on 
appeal before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must provide a medical examination and/or obtain 
an opinion when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  

With respect to the veteran's service connection claims, the 
Board finds that the criteria for obtaining a VA examination 
and medical opinion has been met.  Specifically, the 
veteran's service medical records reflect that he injured his 
upper and lower back in a February 1984 fall, and he has 
reported experiencing pain in the area of the cervical spine 
and both shoulders since that time.  

With respect to the claimed eye disability and residuals of a 
concussion, the Board notes that the veteran has reported 
that he sustained a concussion after being injured by an 
artillery simulator in 1979.  Although the actual injury is 
not reflected in his service medical records, his August 1990 
reenlistment medical history report does reference a past 
history of having been treated at Castle Air Force Base in 
March 1979 for flash blindness, hearing loss, and post-
concussion.  It should be noted that service connection has 
been granted for an eye disability as being the consequence 
of the reported 1979 injury.  In any event, although the 
veteran is not necessarily competent to offer an opinion 
attributing symptoms to specific underlying disability, the 
veteran is competent to describe experiencing various 
symptoms following an injury such as he has reported from 
1979, and his lay testimony can satisfy the low threshold of 
McLendon.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 
(2002).  On remand, the AMC should schedule the veteran for 
VA examinations to determine the etiology of his cervical 
spine disability, his bilateral shoulder disability, and 
concussion residuals.

The Board also notes that, in October 2008, the RO issued a 
letter to the veteran requesting that he provide release 
forms allowing the RO to obtain relevant records from various 
health care providers he had previously identified.  This 
letter was reportedly issued by the RO in response to a new 
claim it had received from the veteran in July 2008, although 
the nature of that claim is not identified in the RO's 
letter, and the Board is unable to identify in the claims 
file any formal or informal claim received from the veteran 
in July 2008.

In November 2008, VA received the veteran's response in which 
he indicated that he was unsure why the RO was asking for 
these forms as he was under the impression that his case had 
already been sent to the Board for appellate review.  In 
fact, the veteran indicated that he "disputed" the RO's 
reference to a claim having been filed in July 2008, noting 
that he had filed his original claim in 2002.  However, in 
accordance with the RO's request, the veteran did submit 
numerous signed VA Forms 21-4142, Authorization and Consent 
to Release Information to the Department of Veterans Affairs, 
for each of the health care providers listed by the RO, as 
well as for two others.  It appears that many of the release 
forms identify treatment received for the disabilities 
currently at issue in this appeal, to include his service-
connected thoracic and lumbar spine disability and his 
service-connected eye disability. 

As noted, it is unclear what claim the July 2008 letter was 
sent in regard to.  However, as many of the health care 
providers identified in the release forms appear to possess 
records relevant to the issues on appeal, the Board finds 
that this case must be remanded so that any records not 
previously associated with the claims file can be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from each health care 
provider that has been identified by the 
veteran, unless all of the records 
identified for a specific health care 
providers were previously received or 
determined to be unavailable.  If these 
records cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the AMC should inform the veteran 
of the records that could not be obtained, 
including what efforts were made to obtain 
them.  

2.  Schedule the veteran for an orthopedic 
examination to clarify the nature and 
etiology of the claimed cervical spine and 
bilateral shoulder disabilities.  Any 
tests, including x-rays, deemed necessary 
should be performed.   The claims file 
must be reviewed by the examiner, and the 
examination report should reflect that 
this was done.  All findings should be 
reported in detail, and the rationale for 
the requested opinions should be explained

The examiner should conduct an examination 
of the veteran's cervical spine and 
bilateral shoulders and provide a 
diagnosis of any pathology found.  As to 
each disability found, the examiner should 
comment as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that the disability was present 
in service, or is otherwise related to the 
veteran's military service.  

3.  Schedule the veteran for an 
examination to clarify the nature and 
etiology of the claims residuals from the 
reported in-service concussion.  Any tests 
deemed necessary should be performed.  The 
claims file must be reviewed by the 
examiner, and the examination report 
should reflect that this was done.  All 
findings should be reported in detail, and 
the rationale for the requested opinions 
should be explained

The examiner should obtain a complete 
history of the veteran as to all of the 
symptoms he experienced at the time of the 
original injury, and those that he 
currently believes to be related to the 
in-service injury.  The examiner should 
conducted a thorough physical examination 
and provide a diagnosis of any pathology 
found.  As to each disability found, the 
examiner should comment as to whether it 
is at least as likely as not (a 50 percent 
probability or greater) that the 
disability was present in service, or is 
otherwise related to the veteran's 
military service.  

4.  After the development requested above 
has been completed, the AMC should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



